Citation Nr: 0402748	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-11 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for lumbosacral strain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss with 
tinnitus and history of perforated tympanic membrane.  


WITNESSES AT HEARING ON APPEAL

Veteran and his Wife


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran had active duty from September 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In June 2003 the veteran testified 
before the undersigned Veterans Law Judge at a hearing held 
at the RO.  

The veteran filed a claim for entitlement to service 
connection for a psychiatric disorder, claimed as "problems 
with my nerves."  This matter is referred to the RO.


FINDINGS OF FACT

1.  The RO denied a claim for service connection for 
residuals of a lumbosacral strain in February 1982.  The 
veteran was notified of his procedural and appellate rights 
in a February 1982 letter; however, he did not submit a 
notice of disagreement within one year of this decision.

2.  New evidence received since the RO's February 1982 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The RO denied a claim for service connection for hearing 
loss with tinnitus and history of perforated tympanic 
membrane in February 1982.  The veteran was notified of his 
procedural and appellate rights in a February 1982 letter; 
however, he did not submit a notice of disagreement within 
one year of this decision.

4.  New evidence received since the RO's February 1982 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The RO's February 1982 decision, which denied a claim for 
residuals of a lumbosacral strain, is final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).

2.  New and material evidence has been received since the 
RO's August 1999 decision, and the claim for service 
connection for lumbosacral strain is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  The RO's February 1982 decision, which denied a claim for 
service connection for hearing loss with tinnitus and history 
of perforated tympanic membrane, is final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).

4.  New and material evidence has been received since the 
RO's August 1999 decision, and the claim for service 
connection for hearing loss with tinnitus and history of 
perforated tympanic membrane, is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the duty to notify and 
assist has been met to the extent necessary to reopen the 
claims.  Thus, there is no prejudice to the veteran in 
deciding that part of the claims at this time.  VA's duty to 
notify and assist with regard to the merits of the claims is 
discussed in the REMAND herein.   
   
Moreover, the Board note that the veteran received 
appropriate notification in a letter advising him about the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A 
§§ 5100 et.seq.  This letter was sent by the RO in December 
2001.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2003).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

At the time of the February 1982 decision, the record 
included copies of military morning report records and a VA 
application for compensation dated in October 1981.  

The military morning reports showed that the veteran sought 
medical treatment for back problems in August 1945.  He was 
underwent observation for low back and was diagnosed with a 
sprain in the lumbo sacral spine.  Also of record is the 
veteran's DD-214 showing that the veteran served in combat in 
Iwo Jima.  These records contain no evidence of ear problems 
to include perforated tympanic membrane, hearing loss or 
tinnitus.  

No postservice medical records of back treatment or ear 
problems were submitted prior to February 1982.

In a February 1982 decision, the RO denied the veteran's 
claim for service connection for a lumbo sacral sprain and 
for injury to the ears with tinnitus.  The RO determined that 
although the veteran was treated in service for a lumbo 
sacral sprain, it was acute and transitory with no permanent 
residual or chronic disability subject to service connection 
shown.  Regarding the hearing loss, the RO pointed out that 
there was no record of any injury to the ears, tinnitus, 
perforation of the tympanic membrane or of hearing loss.  The 
RO noted that there was no evidence of sensorineural hearing 
loss within a year of separation from service and no evidence 
of chronic tinnitus.  

The veteran was notified of this decision and his procedural 
and appellate rights by a February 1982 letter; however, he 
did not appeal.  In November 2001 he filed the current claim 
on appeal.  

Evidence received after February 1982 includes a letter from 
a chiropractor dated in February 2002 which stated that this 
medical provider treated the veteran in June 2000 and noted a 
history of chiropractic treatment on several previous 
occasions and that he had injured his back 60 years earlier 
in service.  Also submitted was a March 2002 letter from a 
different private chiropractor who indicated he treated the 
veteran on and off since 1982.  This chiropractor indicated 
that he did not have records of treatment for back problems, 
but noted that the veteran had treated with another 
practitioner for back problems.  

The veteran and his wife testified at his hearing in June 
2003.  He indicated that he hurt his back  when he stepped in 
a hole while on combat duty and felt his back pop.  He 
testified that he treated on and off for his back problems 
after service, including in 1982, and indicated that some of 
these treatment records were no longer available.

Regarding his ears, the veteran testified that he was exposed 
to acoustic trauma while serving in combat.  He testified 
that he was currently receiving treatment for hearing loss by 
a private doctor.  

The evidence received subsequent to the final rating decision 
is presumed credible for the purposes of reopening the 
veteran's claims unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
 
Although the veteran has not submitted treatment records 
showing a current hearing loss disability, his testimony that 
he is receiving current treatment for hearing loss is 
credible.  This evidence, as well as his testimony regarding 
injuries to his back and ears while serving in combat and 
private medical records documenting treatment for back 
problems, is competent evidence the veteran currently suffers 
from the disabilities on appeal.  Such evidence, presumed 
credible, bears substantially upon the specific matters under 
consideration as it relates to an unestablished fact 
necessary to substantiate the claims and raises a reasonable 
possibility of substantiating the claims.

Consequently, the record contains new and material evidence 
to reopen the claims.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for lumbosacral strain is 
reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss with 
tinnitus and history of perforated tympanic membrane is 
reopened; to this extent only, the appeal is granted.


REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claims so that he is 
afforded every possible consideration.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The record indicates the veteran has combat service 
and has alleged that he has acquired a lumbar spine 
disability and a ear/hearing loss disability as a result of 
serving under combat conditions.  

Although the veteran has not submitted any medical records 
showing the existence of a current ear disability, he 
testified in June 2003 of having recently been treated for 
hearing loss.  These records should also be obtained.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The service records indicate the veteran experienced 
an injury to his back during service that required medical 
observation and treatment.  Additionally, VA must consider 
whether the veteran has post-service hearing loss that  is 
related to in-service noise exposure or acoustic trauma, 
regardless of whether there is evidence of in-service hearing 
loss.  See Hensley v.  Brown, 5 Vet. App. 155, 164 (1993).  
Taken together with the evidence currently of record, VA 
examinations are indicated.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all duty to notify 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.

2.  The RO must ask the veteran to 
identify all VA and non-VA health care 
providers that have treated or evaluated 
him since service separation for any back 
or audiological/ear disorder.  The RO 
should then obtain records from each 
health care provider the veteran 
identifies.  The RO should specifically 
inquire about medical treatment for a 
current hearing loss disability.

3.  After completion of #1-2 above, the 
RO must schedule the veteran for 
appropriate orthopedic and 
audiological/ear disease examinations for 
the purpose of determining the nature and 
etiology of any disability that may be 
present.  Any indicated tests should be 
accomplished.  The claims file must be 
made available to the examiners; the 
examiners should indicate in the 
examination reports that the claims file 
was reviewed.  

Audiological/ear disease examination

Following a review of the claims file and 
conduction of an audiological evaluation, 
the examiner should opine whether it is 
at least as likely as not that the 
veteran has a current hearing loss or 
other ear disability, if any, is related 
to service, to include acoustic trauma 
while serving under combat conditions.  A 
rationale for any opinion expressed 
should be provided, and the examiner 
should provide separate opinions for each 
diagnosis rendered, to include any 
significant symptoms related thereto.  In 
this regard, the Board notes that the 
appeal is complicated by specific claims 
for hearing loss, tinnitus, acoustic 
trauma, and ear drum damage.   

Orthopedic examination

Following a review of the claims file, 
the examiner should opine whether it is 
at least as likely as not that the 
veteran has a current lumbar spine 
disability, if any, is related to 
service, to include service under combat 
conditions.  A rationale for any opinion 
expressed should be provided.

4.  The RO should then readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions with 
respect to the claims remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



